


110 HRES 256 IH: Congratulating Sauk Village, Illinois, on

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Jackson of
			 Illinois submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Sauk Village, Illinois, on
		  its 50th anniversary.
	
	
		Whereas when Sauk Village, Illinois, was incorporated on
			 March 12, 1957, it encompassed 55 homes;
		Whereas over the last 50 years, Sauk Village has grown
			 dramatically to encompass approximately 3,500 housing units within its
			 approximately 6 square mile area located in both Cook and Will Counties;
		Whereas Sauk Village has 11,000 residents, many of whom
			 have attended Bloom and Bloom Trail High Schools and schools within the
			 Community Consolidated School District #168 and have used the Nancy McConathy
			 Public Library;
		Whereas Sauk Village is home to one of the largest
			 concentrations of distribution and warehousing firms in the Chicago
			 metropolitan region;
		Whereas Sauk Village has been led by 5 mayors since its
			 incorporation (Thomas Nichols, Roger Theisen, Edward Paesel, Mark Collins, and
			 Roger Peckham); and
		Whereas in commemoration of its 50th anniversary, Sauk
			 Village will construct a new municipal complex that includes a new center for
			 senior citizens, build and dedicate a community Veterans Memorial, and expand
			 and renovate facilities for the youth center and the Police and Emergency
			 Services Agency: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Sauk Village, Illinois, on its 50th anniversary.
		
